El Juez Asociado Sb. Figubras,
emitió la siguiente opinión del Tribunal.
Francisco Caquias fné acusado por el Fiscal del Distrito de Ponce, que entonces lo era Don Francisco Parra, en la forma siguiente:
“En la Ciudad de Ponce, Distrito Judicial del mismo nombre, en la noche del 31 de Octubre de 1902, y con motivo del motín ocu-rrido en el ‘Club Federal,’ Francisco Caquias denunció bajo jura-*574mentó á D. Guillermo Seliuck por haberlo visto salir del zaguan del referido Club, disparando tiros, siendo así que dicho Señor Sehuck permaneció en su casa habitación enfermo toda la noche.”
El acusado negó la acusación y al propio tiempo expresó su deseo de ser juzgado por el Juez de Derecho: se procedió á la celebración del juicio y en el record que se ha remitido constan las copias de las declaraciones de varios testigos tomadas taquigráficamente en el- juicio, por el delito de per-jurio á que dió lugar esta causa. Consta igualmente copia de la sentencia qu% en ocho de Agosto último dictó el Juez, en la que manifiesta que, después de oir la lectura de la acusación, la alegación del acusado de no ser culpable, las pruebas en contra y á favor de éste, y los informes de los abogados, es de opinión que la ley y los hechos están á favor del acusado y por consiguiente considera “á Francisco Caquias no culpable, y declara su absolución y que sea puesto en libertad, exento de todos los cargos que sé le imputan en la acusación”. Esa sentencia parece que es la síntesis de un dictámen del Juez, fechado en el mismo día ocho de Agosto último, dedu-ciéndose de su lectura que la absolución se funda en dos ra-zones, siendo la primera que la acusación adolece del vicio capital de no imputar al acusado el' delito público de per-jurio, ni otro alguno, porque no aparece de ella ni que al acusado le constara la falsedad del hecho declarado, ni que tal hecho sea falso, ni el procedimiento en que se prestó la declaración. La segunda razón en que la absoulción se funda, según el dictámen á que nos referimos,- es la insuficiencia de las pruebas aportadas al juicio. El abogado José J. Fernán-dez, en su carácter de Assistant Prosecuting Attorney, que fué en el acto del juicio, apeló de dicha sentencia, y del escrito de apelación se enteró á Don L. Tordan Dávila, como abogado del acusado. El Fiscal de esta Corte Suprema, así en su alegato, como en su informe oral, el día de la vista, que sin asistencia de la representación del acusado tuvo lugar el trece del actual, reconoce que es improcedente, la apelación, *575dice que uo viene á discutir la legalidad del fallo, y terminan-temente expresa que no pretende que se haga declaración alguna que perjudique los derechos del acusado absuelto. De manera que reconoce el Fiscal que no cabe la apelación estable-cida, porque desde luego á tal recurso se opone el artículo 348 del Código de Enjuiciamiento Ciminal, que al enumerar los casos en que el Ministerio Público puede establecer apela-ción, quedan, por exclusión, fuera de dicho recurso, las sen-tencias absolutorias como es la de que boy se trata. Pero después de ese reconocimiento aspira el Fiscal á que se precise por esta Corte cuál sea el momento en que las Cortes de Distrito, con vista de una acusación defectuosa, puedan desestimarla, quedando el Fiscal en condiciones de presentar una nueva acusación, sin peligro de que contra ella sea posi-ble la alegación de haber estado una vez expuesto el acusado por el mismo delito (No. 4o. del artículo 162 del Código de Enjuiciamiento Criminal). Dada la forma y ocasión en que se plantea el caso por el Fiscal, no es posible darle por boy una solución que tenga, como se pretende, un carácter general. Hay que tener en cuenta que esta Corte es una Corte de Ape-lación y solo en ese grado pueden resolverse por ella las cues-tiones que han sido planteadas y debatidas en la causa y re-sueltas por las sentencias de las Cortes inferiores,' salvo aquellos asuntos para cuyo conocimiento tiene esta Corte jurisdicción originaria. Hay además otra consideración que impide acceder á los laudables deseos del Fiscal y es que el momento en que el Juez debe considerar la acusación es para él una facultad discrecional ó ministerial, y si prefiere juzgar todo el caso en conjunto, no puede esta Corte Suprema pri-varle de ese derecho. Por tales razones somos de opinión qué debe declararse que no ha lugar á resolvér este recurso.

Sm lugar.

■ Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández, MacLeary y Wolf.